PER CURIAM.
Appellant appeals an order dismissing his petition for writ of mandamus, by which he sought review of the Florida Parole and Probation Commission’s action in setting his presumptive parole release date (PPRD). We agree with the action of the lower court, Daniels v. Florida Parole and Probation Commission, 401 So.2d 1351 (Fla. 1st DCA 1981), but note that the Commission made a computational error in setting appellant’s PPRD. The Commission has the authority to correct an obvious clerical mistake or computational error in the setting of an inmate’s PPRD, and such correction should be made on proper application to the Commission. See Moore v. Florida Parole *1009and Probation Commission, 415 So.2d 817 (Fla. 1st DCA 1982). We affirm.
MILLS, BOOTH and SHIVERS, JJ., concur.